In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00013-CV



CITY NATIONAL BANK OF SULPHUR SPRINGS, Appellant

                           V.

        JOHN ALEXANDER SMITH, Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV 40681




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Court reporter Anna M. Upchurch recorded the trial court proceedings in appellate cause

number 06-15-00013-CV, styled City National Bank of Sulphur Springs v. John Alexander Smith,

trial court cause number CV 40681 in the 62nd Judicial District Court of Hopkins County, Texas.

The reporter’s record was originally due in this matter April 14, 2015. That deadline was extended

twice by this Court on Upchurch’s request, resulting in the most recent due date of June 15, 2015.

Upchurch has now filed a third request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Upchurch’s third request for an extension of the filing deadline and

order her to file the reporter’s record in cause number 06-15-00013-CV, styled City National Bank

of Sulphur Springs v. John Alexander Smith, trial court cause number CV 40681 in the 62nd

Judicial District Court of Hopkins County, Texas, to be received by this Court no later than

Wednesday, July 15, 2015.

        If the reporter’s record is not received by July 15, we warn Upchurch that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.


                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: June 23, 2015




                            3